I dissent from the conclusion of the majority of this court. The conclusion announced by the majority is predicated upon the assertion that the original defendant herein was denied a substantive right when the trial court refused to order the subrogee-insurer to be made a party plaintiff or defendant before the return of the verdict of the jury. For that reason a reversal of the judgment obtained by plaintiff is ordered.
I do not think that the record in this case is susceptible *Page 444 
of the construction placed upon it by my associates, for I am of the opinion that the insurance company-subrogee became a party defendant to this action long prior to the return of the verdict by the jury.
The question presented deals with the time when the insurance company-subrogee became a party to the action, and what steps were necessary to be taken to make it such a party.
The bill of exceptions, which is a part of the record in this appeal on questions of law, shows that as soon as opportunity was afforded to counsel for the defendant to cross-examine the plaintiff, plaintiff was asked, "Did you have collision insurance on the car?" Objection was interposed to that question and sustained by the trial court. Then, in the absence of the jury, a stipulation was dictated into the record by counsel for plaintiff, wherein it was admitted that plaintiff had $50-deductible collision insurance upon his car with The Paul Revere Fire Insurance Company; that the repair bill on his car was $271.32; and that the insurance company had paid to plaintiff $221.32, and thereupon took a subrogation agreement from him; further, that the insurance company was represented by counsel for plaintiff.
Counsel for defendant then moved the court to dismiss the action because the proper and necessary parties were not before the court and had not been joined as parties plaintiff.
That motion was overruled, and properly so, because the insurance company could not be required, under the provisions of Section 11256, General Code, to come into the action as a party plaintiff against its wishes.
Counsel for defendant then moved that The Paul Revere Fire Insurance Company be made a party to *Page 445 
the proceedings. The record discloses the following:
"Mr. Weimer: By agreement, the court will reserve ruling on above motion until tomorrow." (Italics ours.)
(It may be here stated that counsel for defendant requested certain amendments to the bill of exceptions, but nothing appears in the record to show that the amendments were allowed by the court.)
In the face of the foregoing agreement by counsel for defendant, nothing prejudicial to the defendant's rights occurred in reserving until the following morning the ruling on defendant's motion to make the insurance company a party to the proceedings.
The next morning — April 26 — immediately upon court convening, the record discloses the following:
"The Court: Motion of the defendant was called to my attention, and the court allows the motion, and the said Paul Revere Fire Insurance Company may be made a party to this cause.
"Exception.
"Mr. McChesney: At this time I ask leave on behalf of the Paul Revere Fire Insurance Company, as its counsel, to enter its appearance and file an answer and cross-petition.
"The Court: The court will grant leave to file final answer and cross-petition.
"Mr. Miller: Exception to the leave granted to file answer and cross-petition." (Italics ours.)
For aught that appears in this record, the foregoing colloquy took place in the presence of the jury.
Did The Paul Revere Fire Insurance Company, through the oral motion addressed by its counsel to the court that it be permitted to enter its appearance and file an answer and cross-petition, become a party to the action when the court orally granted that motion, or was it necessary that the insurance company *Page 446 
file some pleading or that the court place some order on its journal before the company became a party to the action?
"Appearance" is defined as "coming into court as party to a suit, whether plaintiff or defendant." 3 Ohio Jurisprudence, Appearance, Section 1.
Appearance has been said to be the equivalent of service; and the following has been stated as the test of a general appearance:
"The general test of a general appearance is that some act must be done, or step taken, by the person not legally notified, before the board or tribunal, which calls upon it to examine, however slightly, into the merits of the controversy before it, before there can be said to be even a constructive submission to its jurisdiction. The act or step referred to may be the filing of certain papers in the cause, the invoking of some action by the court, or the submission of some right for adjudication."Ibid., Section 5.
"A motion or petition for leave to answer constitutes a general appearance * * *." Ibid., Section 10.
"An appearance can usually be formally or expressly effected by filing with the clerk a written direction or praecipe to enter the appearance of the party, by formal record entry, oralannouncement in open court * * *." (Italics ours.) 6 Corpus Juris Secundum, Appearances, Section 12a.
When counsel acting for the insurance company addressed, during trial, an oral motion to the court asking leave to enter the appearance of the insurance company and to file an answer and cross-petition in its behalf, and the court expressly or by necessary implication granted that oral motion, the insurance company instanter became a party defendant to that action, just as thoroughly as though summons had been *Page 447 
served upon it. The mere making of the motion by the insurance company for leave to answer was sufficient to vest the court with jurisdiction over it and constitute its appearance as a party defendant. Brundage v. Biggs, 25 Ohio St. 652, approved in Long
v. Newhouse, 57 Ohio St. 348, at p. 370, 49 N.E. 79.
Nothing further with reference to this question occurred during the trial until all of the evidence was in and both parties had rested. Then the following occurred:
"(Discussion off the record.)
"Mr. McChesney: Let the record show that leave to plead by The Paul Revere Fire Insurance Company has been extended until after the verdict is rendered.
"Mr. Miller: Exception, and want the record to show that the court has stated that the original pleadings in the case do not need to show and cannot show that The Paul Revere Fire Insurance Company is a party to this case. The defendant by its counsel requests the court to require that the petition and answer and the caption therein be amended to show all the parties to this cause, as required by the granting of the motion of the defendant that The Paul Revere Fire Insurance Company be made a party in this action.
"Thereupon, after the usual admonition to the jury, a recess was taken.
"The Court: Well the original papers, I cannot order that they be changed because I simply sustained the motion that they were made a party defendant, and he asked leave to file an answer and cross-petition. If they have any claims or rights in this case whatsoever or if they have not, that will be determined later on by the court when they have had an opportunity to come into court. *Page 448 
"Exception.
"Mr. Weimer: Now comes the defendant and moves the court to continue the case until The Paul Revere Fire Insurance Company has been made a party and filed either an answer and cross-petition or until the petition has been amended to show the said Paul Revere Fire Insurance Company has been made a party plaintiff and its claims set forth before the submission of the cause to the jury.
"The Court: Overruled, for the reason that the only reason that has been presented by the defendant is on a matter of partial payment of The Paul Revere Fire Insurance Company and the subrogation of the amount paid, which matter can be taken up by the court in the event of a verdict by the jury. And if the said Paul Revere Fire Insurance Company does not make any claim after being made a party to this case, they would waive any claim they had by way of subrogation to any amount which the plaintiff might recover in this case by verdict of the jury. And the court is also doing it on this theory, that it has been the theory of the court not to divulge the insurance company that might be defending a case on a matter of contract with a defendant, and the court feels it is only justice to protect an insurance company that has paid a partial subrogation in order that no prejudice might be set forth before the jury. It should be applicable the same to a plaintiff as it is to a defendant. That is what the court believes. The court also will say that it cannot see where it would be in anywise the furthering of justice in this case to continue this case after both sides have rested and the only matter for consideration would be a matter of partial subrogation.
"Exception.
"Mr. Miller: Now comes the defendant by its counsel and moves the court to direct a verdict for the defendant, on the grounds that the plaintiff has not established *Page 449 
the essential elements of his case so as to entitle him to recover, and that his own testimony has raised a presumption of contributory negligence, which he has not rebutted.
"The Court: Overrule that because it is for the jury to weigh that evidence.
"Exception."
Section 11363, General Code, provides:
"Before or after judgment, in furtherance of justice and on such terms as it deems proper, the court may amend any pleading, process, or proceeding, by adding or striking out the name of any party * * *." (Italics ours.)
If I am correct in the conclusion that the insurance company was a party defendant to this action even before it filed its answer and cross-petition, then the question of the time when the answer and cross-petition should be filed, and also the question as to whether or not the original pleadings filed should be amended so as to show that the insurance company had been made a party defendant, both narrow themselves into one of abuse of discretion by the trial court in failing to order the insurance company to file its answer and cross-petition before submission of the case to the jury.
I am unwilling, under the circumstances herein disclosed, to say that the trial court abused its discretion. I think the court had ample statutory justification under the provisions of Section 11363, General Code, supra, for doing just what it did.
Likewise, I am of the opinion that, if any error intervened in the trial of this case, which from a reading of the record I fail to perceive, then such error was not of a prejudicial character, warranting a reversal of this judgment.
I am of the opinion that the judgment should be affirmed. *Page 450